Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 6/27/2022. As directed, claims 1-3, 5, 8-12, 15, 18-20 were amended. Claims 4 and 14 were cancelled. New claim 21 was added. Accordingly, claims 1-3, 5-13, and 15-21 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Davis on 7/15/2022. The application has been amended as follows: 
In claim 11, line 17, replace “first provision and” with --first provision information and--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, Examiner deems an information providing method comprising: (a) acquiring identification information of an assessment target vehicle from an external server; (b) acquiring history information of the assessment target vehicle based on the identification information, the history information of the assessment target vehicle including information gathered from various sensors of the assessment target vehicle regarding at least a driving tendency of a past driver of the assessment target vehicle; (c) acquiring pieces of history information of a plurality of vehicles; (d) deriving statistical information regarding the pieces of history information for each of a plurality of vehicle models; (e) deriving first provision information based on the history information of the assessment target vehicle from a particular period of time in which the history information was gathered including deriving the driving tendency based upon the information gathered from the various sensors of the assessment target vehicle; (f) derive second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle from the particular period of time; and (g) providing the first provision information and the second provision information to the external server, the first provision information including at least the driving tendency, wherein the particular period of time is different depending on the information derived to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include collecting history information for a plurality of vehicles , deriving statistical information therefrom for each of a plurality of vehicle models, deriving first provision information including a driving tendency for a period of time from the history information, deriving second provision information based on the statistical information for a model for the period of time, and providing the first and second provision information to an external server. 
Claim(s) 2-3, 5-10, & 21, and 12-13 & 15-20 depend(s) from claim(s) 1 and 11, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669